UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 SEC FILE NUMBER 0-16097 NOTIFICATION OF LATE FILING CUSIP NUMBER 38116G105 (Check One): xForm 10-K o Form 11-K o Form 20-F o Form 10-Q o Form N-SAR For Period Ended: June 30, 2012 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: NOT APPLICABLE Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION GOLDEN RIVER RESOURCES CORPORATION Full Name of Registrant Former Name if Applicable LEVEL 8, Address of Principal Executive Office (Street and Number) MELBOURNE VICTORIA 3004 AUSTRALIA City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated withoutunreasonable effort or expense (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q,10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. A subsidiary of the Company entered into an agreement for the sale of two of its non-core assets which closed on September 23, 2012. The effect of the sale of the assets is material to the Registrant’s financial statements which are being amended accordingly. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Peter Lee 011- (Name) (Area Code)(Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesxNo o Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?YesxNoo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. During the 2012 fiscal year, the Company made an assessment of the carrying value of the mineral rights of Acadian and concluded that it did not expect to be able to realize the carrying value. This assessment took into account various factors including the exploration results from Acadian’s exploration programs since the Company’s initial acquisition of shares in Acadian, and the market capitalization of Acadian. As a result, the Company impaired the carrying value of the mineral rights and has recorded an impairment of mineral rights of CDN$35,583,000 (US$34,718,000) in the Company’s consolidated statement of comprehensive loss. For the fiscal year ended June 30, 2012, the Registrant expects to report nil revenues and a net loss of approximately CDN$33.1 million, as compared to no revenues and a net loss of approximately CDN$7.7 million for the fiscal year ended June 30, 2011, primarily as a result of the impairment in mineral rights. GOLDEN RIVER RESOURCES CORPORATION (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date September 28, 2012 By /s/ Peter Lee Peter Lee Chief Financial Officer INSTRUCTION:The form may be signed by an executive officer of the registrant or by any other duly authorized representative.The name and title of the person signing the form shall be typed or printed beneath the signature.If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. Intentional misstatements or omissions of fact constitute Federal criminal violations (see 18 U.S.C. 1001).
